Citation Nr: 1715456	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to December 19, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection at 30 percent for PTSD with major depressive disorder.  A February 2017 rating decision increased the Veteran's rating to 50 percent effective December 19, 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with major depressive disorder has resulted in symptoms to include, but not limited to, mood disturbances such as anxiety, depression, and irritability; avoidance; markedly diminished interest or participation in significant activities; hypervigilance; sleep disturbances; and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 50 percent, but no greater, for PTSD with major depressive disorder prior to December 19, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 


2. The criteria for an initial disability rating in excess of 50 percent for PTSD with major depressive disorder have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  There are also many private medical records in his file, but they do not concern mental health treatment.  Finally, the Veteran was provided adequate VA examinations in 2014 and 2016.  

II. Increased Rating

The Veteran argues that his service-connected psychiatric disorder is more severe than the ratings reflect.  Specifically, stating in his January 2015 notice of disagreement that his psychiatric disorder warrants a 50 percent disability rating.    

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is in receipt of a 30 percent disability rating prior to December 19, 2016, and a 50 percent disability rating thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21, 4.126, 4.130, Diagnostic Code 9411 and were provided to the Veteran in the July 2016 statement of the case and will not be repeated here.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Evidence relevant to this appeal begins with an August 2014 VA treatment record that states the Veteran reported a modest level of depressive symptoms and current treatment with antidepressants.  His depressive symptoms made it somewhat difficult to do his work, take care of things at home, or get along with others.  He also reported symptoms consistent with generalized anxiety disorder that included excessive worry, difficulty controlling worry, restlessness, tenseness, difficulty concentrating, irritability, and difficulty sleeping.  His reported PTSD symptoms included feeling distant, feeling life was shortened and nervousness.  The report notes the Veteran's PTSD symptoms were not above the clinically significant level.  

The Veteran was afforded a VA psychiatric evaluation in September 2014.  He presented as fully oriented and alert.  He was dressed appropriately and speech was delivered in a rhythmic rate and flow.  Memory, judgment, and insight were all intact and his mood was anxious and depressed with a congruent affect.  He reported a stable marriage and close relationship with his daughter.  He endorsed the following PTSD symptoms: avoidance, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, and sleep disturbances.  The examiner opined that the Veteran's symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner diagnosed the Veteran with PTSD, chronic and moderate, and major depressive disorder, recurrent, moderate, and secondary to PTSD, and found he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  That finding was supported by the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a work like setting, detachment from others, avoidance of triggers, intrusive memories, hypervigilance, and excessive irritability.  

The Veteran avers in a December 2014 statement that he continued to have nightmares, sleepless nights, family conflicts, anti-social behavior, trouble making friends, disliked crowds, and suffered from road rage, paranoia, depression, and anxiety. 

An August 2015 VA treatment record states the Veteran reported his depressive symptoms made it somewhat difficult to do his work, take care of things at home, or get along with others.  Nearly every day he felt tired and had low energy and several days he felt down or hopeless and had trouble concentrating.  The Veteran also reported his anxiety symptoms made his life "somewhat difficult."  

The Veteran was afforded another VA psychiatric evaluation in December 2016, in which he reported current symptoms of anxiety, insomnia, perseverations, and nightmares.  He described his home environment as "fine."  The examiner found the Veteran endorsed the following PTSD symptoms: avoidance, persistent and exaggerated negative beliefs or expectations about him and others, markedly diminished interest or participation in significant activities, feeling of detachment, persistent inability to experience positive emotions, irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems concentrating, and sleep disturbances.  The examiner opined that the Veteran's symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A mental status evaluation showed the Veteran was cooperative, speech was monotone and anxious, mood was anxious and irritable, and affect was congruent.  Thought process was direct, thought content included perseverations, and memory, cognition, concentration, insight, and judgment were all grossly intact.  The Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner diagnosed the Veteran with PTSD with associated depression, anxiety, and insomnia and found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 50 percent, and no greater, is warranted for the entire period on appeal.  In this regard, the Board notes that in February 2017, the RO awarded the Veteran a 50 percent disability rating based on the findings in the December 2016 VA examination.  A review of that examination report shows that findings reported and observed were essentially the same as the findings reported and observed during the Veteran's September 2014 examination.  The Veteran has consistently suffered from impaired sleep, avoidance, anxiety, depression, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, difficulty in adapting to stressful circumstances, including work or a work like setting, detachment from others, and intrusive memories.  Also both the September 2014 and December 2016 VA examinations found the Veteran's symptoms to be clinically significant and resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Moreover, he consistently reported his symptoms have made it somewhat difficult to do his work, take care of things at home, or get along with others.  See August 2014 and August 2015 VA treatment records. 

These symptoms support a 50 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with reduced reliability and productivity listed in the criteria for a 50 percent disability rating under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability evaluation for acquired psychiatric disorder.  However, per Mauerhan, the Board finds that the evidence as a whole suggests that there is occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 50 percent evaluation are not manifested.

Consideration has been given to assigning the next higher rating (at least 70 percent).  However, the Board finds most of the Veteran's documented symptoms (e.g., sleep impairments, irritability, markedly diminished interest or participation in significant activities, and detachment from others) are specifically included in the criteria for a 30 or 50 percent evaluation.  Although both VA examiners found the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting, they also found the Veteran's memory, judgment, and insight were all intact.  Moreover, during the September 2014 VA psychiatric evaluation he reported a stable marriage and close relationship with his daughter and during his December 2016 psychiatric evaluation he described his home environment as "fine."  Furthermore, the evidence does not indicate that had suicidal ideation, obsessional rituals, near contentious panic or depression affecting his ability to function independently, or unprovoked irritability with periods of violence.  Also, the Veteran only asserts his symptoms warrant a 50 percent rating.  Overall, the Veteran's psychiatric symptoms are not of the severity typical for a rating higher than 50 percent.  

For these reasons, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD with major depressive disorder most closely approximates the 50 percent criteria for the entire appeal period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial 50 percent rating, but no greater, for service-connected PTSD with major depressive disorder prior to December 19, 2016, is granted subject to the laws and regulations governing the payment of veterans' benefits.

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD with major depressive disorder is denied for the entire appeal period.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


